 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   U.S. BANK NA, SUCCESSOR                             Case No.: 2:19-cv-00706-MCE-CKD-PS
     TRUSTEE TO BANK OF AMERICA,
12   NA., SUCCESSOR IN INTEREST TO
     LASALLE BANK NA, ON BEHALF OF
13   THE HOLDERS OF THE WAMU                             ORDER
     MORTGAGE PASS-THROUGH
14   CERTIFICATES, SERIES 2005-AR15,,
15                       Plaintiff,
16           v.
17   DONOVAN D. FULLARD, KIMBERLY
     L. FULLARD; Does 1 THROUGH 20,
18   inclusive,
19                       Defendants.
20
21           On April 26, 2019, Defendant DONOVAN D. FULLARD, proceeding in pro se,

22   filed a Notice of Removal of this unlawful detainer action from the Solano County

23   Superior Court.1 ECF No. 1. This Court has an independent duty to ascertain its

24   jurisdiction and may remand sua sponte for lack of subject matter jurisdiction. See 28

25   U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the party seeking

26   removal, and the removal statute is strictly construed against removal jurisdiction.”

27
             1
              Despite Defendant’s pro se status, the undersigned revokes any actual or anticipated referral to
28   a Magistrate Judge. See E.D. Cal. Local R. 302(c)(21).
                                                         1
 1   Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988) (internal citation
 2   omitted). “Federal jurisdiction must be rejected if there is any doubt as to the right of
 3   removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). As
 4   explained below, Defendant has failed to meet that burden.
 5          The Notice of Removal is premised on the argument that this Court has federal
 6   question jurisdiction pursuant to 28 U.S.C. §§1332, 1441, 1443 and 1446. See ECF No.
 7   1. However, a review of the Complaint reveals that Plaintiff does not allege any federal
 8   claims; instead, it alleges only unlawful detainer under state law. ECF No. 1 at 25-29.
 9          “The presence or absence of federal-question jurisdiction is governed by the ‘well-
10   pleaded complaint rule,’ which provides that federal jurisdiction exists only when a
11   federal question is presented on the fact of plaintiff’s properly pleaded complaint.”
12   Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). This is the case where the
13   complaint “establishes either that [1] federal law creates the cause of action or that [2]
14   the plaintiff’s right to relief necessarily depends on resolution of a substantial question of
15   federal law.” Williston Basin Interstate Pipeline Co. v. An Exclusive Gas Storage
16   Leasehold & Easement, 524 F.3d 1090, 1100 (9th Cir. 2008) (quoting Franchise Tax Bd.

17   v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983)).
18          Here, Plaintiff’s claim is for unlawful detainer under state law. At most, Defendant
19   argues that he has defenses under federal law. “A case may not be removed to federal

20   court on the basis of a federal defense . . . even if the defense is anticipated in the
21   plaintiff’s complaint, and even if both parties admit that the defense is the only question
22   truly at issue in the case.” ARCO Envtl. Remediation, LLC v. Dep’t. of Health & Envtl.
23   Quality of the State of Montana, 213 F.3d 1108, 1113 (9th Cir. 2000) (citation and
24   quotation marks omitted). Therefore, this Court lacks jurisdiction under 28 U.S.C. §§
25   1332, 1441, 1443 and 1446 as alleged by Defendant.
26          Accordingly:
27          1. The action is REMANDED to the Solano County Superior Court.
28          2. The Clerk of Court is directed to serve a certified copy of this Order on the
                                                   2
 1            Clerk of the Solano County Superior Court, and to reference the state case
 2            number (No. FCM 164495) in the proof of service.
 3         3. Defendant’s Motion to Proceed in Forma Pauperis (ECF No. 2) is DENIED as
 4            moot.
 5         4. The Clerk of Court is directed to close this case and vacate all dates.
 6         5. The Clerk of the Court is ordered not to open another case removing the
 7            following unlawful detainer action: No. FCM 164495.
 8         IT IS SO ORDERED.
 9   Dated: April 29, 2019
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                3
